Motion for a stay granted on condition (1) that within five days appellant serve and file the undertaking on appeal pursuant to section 593 of the Civil Practice Act, together with a further undertaking in the sum of $1,000, to the effect that if the judgment appealed from is affirmed, or the appeal is dismissed, she will pay the sum directed to be paid by the judgment in excess of the $15,000 now on deposit, and (2) that the appeal be argued during the third week of the present session; otherwise, motion denied.